Citation Nr: 1113361	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-34 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a disability rating greater than 40 percent for lumbosacral strain with degenerative disc disease.

3.  Entitlement to a disability rating greater than 10 percent for cervical strain.
	
4.  Entitlement to a disability rating greater than 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from August 1979 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The RO denied service connection for obstructive sleep apnea in June 2001, May 2006, and May 2008 rating decisions and properly notified the Veteran, who did not perfect an appeal regarding to any of these decisions.

2.  The May 2008 rating decision is the last final decision prior to the Veteran's request to reopen his claim in May 2008. 

3.  Evidence received since the May 2008 rating decision regarding the Veteran's claim for service connection for obstructive sleep apnea is cumulative to, or redundant of, the evidence previously of record and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran's lumbosacral strain with degenerative disc disease, even with consideration of his complaints of pain, does not cause unfavorable ankylosis of the entire thoracolumbar spine or result in incapacitating episodes as a result of intervertebral disc syndrome.  

5.  The Veteran's cervical strain is manifested by 45 degrees of flexion and a combined range of motion of at least 275 degrees, but not by incapacitating episodes as a result of intervertebral disc syndrome.    

6.  The Veteran's bilateral pes planus is manifested by some tenderness and painful motion, without deformity, swelling, or callosities.


CONCLUSIONS OF LAW

1.  The rating decisions of June 2001, May 2006, and May 2008 are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received, and the claim seeking service connection for obstructive sleep apnea may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for a disability rating greater than 40 percent for lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5237 (2010).

4.  The criteria for a disability rating greater than 10 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5237 (2010).

5.  The criteria for a disability rating greater than 10 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5276 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his currently diagnosed obstructive sleep apnea began during his active military service with the United States Army from August 1979 to December 1983.  While he notes that he was not diagnosed with obstructive sleep apnea until September 1990, he argues that he exhibited signs of sleep apnea, such as snoring, during military service.  He also contends that his service-connected lumbosacral strain with degenerative disc disease, cervical strain, and bilateral pes planus are more disabling than currently evaluated.

General Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Generally, a claim for service connection which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Once a disability has been service connected, a disability rating is assigned.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

Analysis

1.  Obstructive sleep apnea

The Veteran submitted an original claim for service connection for obstructive sleep apnea in October 2000.  The RO denied that claim in a June 2001 rating decision, finding that there was no evidence of a sleep disorder during the Veteran's military service and no link between the Veteran's currently diagnosed obstructive sleep apnea and his military service.  Although the RO provided notice of this denial, and the Veteran submitted a notice of disagreement in August 2001, the Veteran did not perfect a timely appeal.  Thus, the June 2001 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

By rating decision dated in May 2006 the RO found that the Veteran had failed to submit new and material evidence to reopen the previously denied claim of entitlement to service connection for obstructive sleep apnea and by rating decision dated in May 2008 the RO confirmed the denial of service connection for obstructive sleep apnea.  Although the RO provided notice of these denials the Veteran did not perfect a timely appeal with regard to either decision.  Thus, the May 2006 and May 2008 rating decisions are also final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the June 2001 rating decision included the Veteran's service treatment records, which were negative for complaints of sleep problems or a diagnosis of a sleep disorder.  The evidence of record also included a September 2000 VA sleep study showing a diagnosis of obstructive sleep apnea, a December 2000 statement from a VA physician noting that the Veteran was diagnosed with sleep apnea in September 2000 and that the sleep apnea "may have been present while on active duty in the military," and a statement dated in December 2000 from J.W., a fellow service member of the Veteran's, wherein he indicated that the Veteran had troubles with snoring from 1981 to 1984 and continued to have problems with snoring.  

In May 2008, the Veteran submitted a claim to reopen his previously denied claim.  The RO denied this claim in a September 2008 ratings decision, finding that the Veteran had failed to submit "new and material evidence."  The Veteran submitted a notice of disagreement (NOD) in October 2008 and timely perfected an appeal.

As noted, the basis of denial in June 2001 was that there was no evidence of a sleep disorder during the Veteran's military service and no link between the Veteran's currently diagnosed obstructive sleep apnea and his military service.  The evidence received since the June 2001 denial consists of the Veteran's current contentions and VA outpatient treatment records dated through February 2008 showing treatment for obstructive sleep apnea.  This newly submitted evidence is not material because it is essentially cumulative of evidence previously of record.  The evidence at the time of the June 2001 denial included a diagnosis of obstructive sleep apnea with no apparent link to the Veteran's military service.

The Veteran is competent to offer testimony as to his alleged in-service sleep problems continuing to the present time.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, as noted, he had already done so at the time of the last prior denial of his claim, via his statements submitted in connection with the previously submitted claim.  As such, his current contentions are, therefore, cumulative and redundant.  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Veteran's testimony that his current obstructive sleep apnea is related to his alleged in-service snoring requires medical expertise.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (rheumatic fever is not a condition capable of lay diagnosis).  The Veteran's testimony that, in his opinion, his currently diagnosed obstructive sleep apnea is related to his military service is therefore, and to this extent, not competent.

Under these circumstances, the Board must conclude that new and material evidence has not been received, and that the criteria for reopening the claim seeking service connection for obstructive sleep apnea are not met.  As such, the requirements for reopening the claim are not met, and since the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




2.  Lumbosacral/ cervical strain

Service treatment records show that the Veteran injured his low back in July 1980 and again in December 1980.  Subsequently, in August 1983 the Veteran was involved in a motor vehicle accident and was treated for several months for strain of the lumbar and cervical areas.  The Veteran filed a claim for service connection for a low back and neck disorder in October 1985 and by rating decision dated in December 1985 the RO granted service connection for lumbosacral strain and cervical strain, assigning noncompensable disability ratings effective October 18, 1985.  

In May 1998 the Veteran requested an increased rating for his lumbar spine disorder and by rating decision dated in November 1998 the RO increased the disability rating for lumbosacral strain from noncompensable to 40 percent disabling, effective May 18, 1998.  This 40 percent disability rating was continued by rating decisions dated in March 2000, February 2002, April 2007, and May 2008.  The February 2002 rating decision recharacterized the lumbar spine disorder as lumbosacral strain with degenerative disc disease.

In January 2006 the Veteran requested an increased rating for his cervical spine disorder and by rating decision dated in May 2006, the RO increased the disability rating for cervical strain from noncompensable to 10 percent disabling, effective January 31, 2006.  This 10 percent disability rating was continued by rating decisions dated in April 2007 and May 2008.

The Veteran's lumbosacral strain with degenerative disc disease and cervical strain are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under Diagnostic Code 5237 a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Disorders of the spine may also be rated under Diagnostic Code 5243, Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this code, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).

Evidence relevant to the level of severity of the Veteran's lumbosacral and cervical strains includes VA spinal examinations dated in January 2007 and July 2008.  The claims file was not reviewed in connection with either examination.

During the January 2007 examination, the Veteran reported that he hurt his neck and back in the early 1980s after a motor vehicle accident.  He complained of pain involving the entire cervical spine and lumbosacral area on a daily basis.  He described the pain as aching and stiffness with the cold damp weather, becoming a sharp pain with movement.  The intensity of the pain was 8-9/10.  The Veteran indicated that he took Tramadol and Etodolac with mild gastrointestinal upset relieved by eating.  The Veteran denied acute incapacitation of his cervical or lumbar spine pain in the past 12 months requiring emergency room management or home health care.  The Veteran wore a back brace.  He indicated that he was working overseas as a contractor in a warehouse until he had an injury to his left hand in 2003 and had been on workman's compensation ever since.  He indicated that he was otherwise able to dress and undress, operate a motor vehicle, and attend the needs of nature without assistance regarding his neck and back pain.  

Physical inspection of the spine was normal.  On cervical spine range of motion testing the Veteran had forward flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 40 degrees with mild discomfort, right lateral flexion to 45 degrees, left lateral rotation to 70 degrees with mild discomfort, and right lateral rotation to 80 degrees.  The cervical spine was painful on motion, as noted above at extremes of left lateral flexion and left lateral rotation.  There were no additional limitations after three repetitions of movement resulting from pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had objective evidence of painful motion without acute spasm, weakness, or tenderness.  There were no postural abnormalities.  
  
On lumbosacral spine range of motion testing the Veteran had forward flexion to 80 degrees, extension to 30 degrees, and lateral rotation to 30 degrees bilaterally.  The lumbosacral spine was painful at extremes of forward flexion.  There were no additional limitations after three repetitions of movement resulting from pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had objective evidence of painful motion without acute spasm, weakness, or tenderness.  There were no postural abnormalities.  

Neurological and X-ray examination were normal and the examiner continued diagnoses of cervical strain and lumbosacral strain. 

During the July 2008 VA examination, the examiner wrote that while the claims file was not available for review, the Veteran's VA electronic medical records were reviewed.  The Veteran reiterated his history of an in-service motor vehicle accident and indicated that his neck pain and low back pain were gradually getting worse.  Specifically, the Veteran indicated that since the last VA examination in January 2007 he was experiencing more flare-ups and pain in the neck and low back.  The Veteran described the pain as aching and stiffness with cold weather.  The intensity of the pain was 8.5/10.  The Veteran indicated that he took Sulindac, Methyl Salicylate, Cyclbenzaprine hydrochloride, and Aspirin for the neck and back pain.  The Veteran reported flare-ups two to three times per day with a pain level of 9/10 lasting for one hour.  Precipitating factors included moving around and alleviating factors included lying down, rest, and taking medications noted above.  The Veteran indicated that he would not do anything during the flare-ups so he would sit and rest until the flare-up subsided.  The Veteran walked without the assistance of a device and wore a back brace daily.  He stated that he could walk less than half a mild, but with pain.  The Veteran denied a history of falls or surgery.  He indicated that he had difficulty getting in and out of the bed, the car, and the bathtub.  With regard to activities of daily living, he was independent in eating and grooming; he was taking showers, but not baths.  Occupationally, the Veteran reported that he was last employed as a truck driver from February 2008 to June 2008 and was not currently employed but was looking for a new job.  The Veteran denied any limitation with regard to recreational activities and indicated that he could drive up to two hours.  

Physical inspection of the cervical and lumbar spine was normal and posture and gait were also normal.  Range of motion testing for the cervical spine was as follows:  forward flexion to 45 degrees, extension to 30 degrees, right and left lateral rotations to 70 degrees with discomfort, and right and left lateral flexions to 30 degrees, repeated three times.  The examiner noted that the cervical spine was painful on motion from beginning to the end during the right and left lateral flexion, right and left lateral rotations, and in the extensions, repeated three times.  No additional limitations were noted due to fatigue, weakness, lack of endurance, or incoordination.  Tenderness was noted on palpation in midline and over the cervical paraspinal muscles.  No muscle spasms were noted and there were no postural abnormalities.  

Range of motion testing for the lumbosacral spine was as follows:  forward flexion to 20 degrees, extension to 10 degrees, and right and left lateral rotations to 10 degrees, repeated three times.  The examiner noted that the lumbosacral spine was painful on motion from beginning to the end during all above movements, repeated three times.  No additional limitations were noted due to fatigue, weakness, lack of endurance, or incoordination.  Tenderness was noted on palpation in midline and over the lumbosacral paraspinal muscles, right more than left.  No muscle spasms were noted, gait was slow, and there were no postural abnormalities.

Neurological examination was normal and X-ray examination of the cervical spine revealed mild to moderately prominent osteophytosis, otherwise unremarkable.  The examiner continued diagnoses of cervical and lumbosacral strain and indicated that the Veteran suffered from pain on repeated use.  Specifically, the examiner noted that with regard to the cervical spine, right and left lateral rotations were limited by 10 degrees.  He right and left lateral flexions were limited by 15 degrees form the normal range due to the pain, repeated three times.  In the lumbar spine, the forward flexion was limited by 70 degrees, the extension limited by 20 degrees, and the right and left lateral rotation and lateral flexion were limited by 20 degrees from the normal range due to the pain, repeated three times.  

Also of record are VA outpatient treatment records dated through February 2008 which include similar findings regarding the lumbar and cervical spine.  
  
a. Lumbosacral strain with degenerative disc disease

Given the evidence of record, the Board finds that a disability rating greater than 40 percent is not warranted for the Veteran's lumbosacral strain with degenerative disc disease under the schedular criteria.  The Veteran's range of motion does not meet the criteria for a 50 percent rating under Diagnostic Code 5237 as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Even considering the additional loss of motion due to pain or repetitive movement, the Veteran still has range of motion of the spine; ankylosis is not shown.  DeLuca, supra.  

As for an increased rating based on incapacitating episodes due to intervertebral disc syndrome, there is no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During both the January 2007 and July 2008 VA examinations the Veteran specifically denied any such incapacitating episodes and there is no evidence, lay or medical, suggesting that there has been physician prescribed bed rest.  Thus, a disability rating greater than 40 percent under either Diagnostic Code 5237 or Diagnostic Code 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's lumbar strain.

Finally, the Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate injuries to the spine, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that a 40 percent rating is the appropriate evaluation in this case and that the degree of impairment resulting from the lumbar strain in this case does not more nearly approximate the next higher rating.  

b.  Cervical strain   

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's cervical strain.  The Veteran's range of motion does not meet the criteria for a 20 percent rating under Diagnostic Code 5237 as the Veteran had full forward flexion of 45 degrees during both the January 2007 and July 2008 VA examinations and a combined range of motion of 325 degrees in January 2007 and 275 degrees in July 2008.  Even considering the additional loss of motion due to pain or repetitive movement, the Veteran still has at least 275 degrees of combined motion of the cervical spine.  DeLuca, supra.  

As for an increased rating based on incapacitating episodes due to intervertebral disc syndrome, there is no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During both the January 2007 and July 2008 VA examinations the Veteran specifically denied any such incapacitating episodes and there is no evidence, lay or medical, suggesting that there has been physician prescribed bed rest.  Furthermore, there is no evidence of intervertebral disc syndrome of the cervical spine.  Thus, a disability rating greater than 10 percent under either Diagnostic Code 5237 or Diagnostic Code 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's cervical strain.

Finally, the Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate injuries to the spine, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that a 10 percent rating is the appropriate evaluation in this case and that the degree of impairment resulting from the cervical strain in this case does not more nearly approximate the next higher rating.

3.  Bilateral pes planus

Service treatment records show an impression of severe bilateral pes planus in April 1980.  The Veteran submitted a claim for service connection for pes planus in October 1985 and while service connection was initially denied, by rating decision dated in August 2006 the RO granted service connection for bilateral pes planus and assigned a 10 percent disability rating effective January 31, 2006, the date of the Veteran's most recent claim for service connection.  

The Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, mild acquired flatfoot with symptoms relieved by built-up shoe or arch support will result in a noncompensable rating.  A 10 percent evaluation requires evidence of moderate unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet. A 20 percent evaluation requires severe unilateral acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent evaluation requires evidence of a pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances. 

Evidence relevant to the severity of the Veteran's bilateral pes planus includes a VA examination report dated in July 2008.  During the July 2008 VA examination the examiner wrote that while the claims file was not available for review, the Veteran's VA electronic medical records were reviewed.  At the time of the examination the Veteran reported that he developed pain in both feet while playing football in the Army in 1979 and that the pain was gradually getting worse.  He stated that the pain was 7/10 at rest, 8.5/10 to 9/10 while standing, and 9/10 after walking for about a half mile.  There was weakness and stiffness bilaterally, more when he first woke up in the morning, but relieved after walking for about 30 minutes.  There was swelling in the right foot sometimes but not in the left foot.  There was no heat or redness but there was fatigability and lack of endurance bilaterally.  The Veteran reportedly took Sulindac, methyl salicylate, menthol, and hydrocodone for the pain.  The Veteran complained of daily flare-ups, lasting for an hour after sitting on standing and walking.  The pain level on standing and walking varied from 8.5/10 to 9/10.  Precipitating factors included standing and walking and alleviating factors included rest and taking medications.  The Veteran reported that he could not do any activities involving prolonged standing and walking.  The Veteran wore insoles in his shoes but did not wear corrective shoes.  There was no history of hospitalizations or surgery.  Occupationally, the Veteran indicated that he had been employed as a truck driver for about four months, from February to June 2008, but was not currently employed.  He was looking for a job.  With regard to daily activities, the Veteran indicated that he could not do any activities involving prolonged standing or walking.  He had stopped running, walking, and playing basketball.  The Veteran reported that he was unable to stand more than 15 to 30 minutes and that he walked less than half a mile at a time due to pain in both feet.  

Physical examination of each of the Veteran's toes was normal; no ecchymosis or edema was noted.  There was no functional loss and no edema or instability was noted.  Tenderness was noted on palpation over the dorsum of both feet.  There was also painful motion in both feet during ankle dorsiflexion, plantar flexion, and in the feet inversion and eversion movements.  With regard to gait, the examiner noted that the Veteran walked slowly.  There were no callosities or breakdowns and there was no unusual shoe wear pattern.  No skin or vascular changes were noted.  There were no hammertoes, high arch, clawfoot, or other deformity.  Tenderness was noted on palpation of the plantar fascia bilaterally.  Achilles tendon was nontender and there was normal alignment bilaterally.  There was a bilateral five degree vagus deformity Achilles, corrected by manipulation.  There was no malalignment of the forefoot or midfoot and no hallux valgus.  There was active motion in the metatarsophalangeal joint of the great toe bilaterally.  X-ray examination revealed bilateral pes planus with midtarsal faults without hell valgus by radiographic measurement.  The impression was bilateral pes planus, degenerative joint disease of the feet, and plantar fasciitis with residuals.  

Also of record are VA outpatient treatment records dated through February 2008 referencing the Veteran's bilateral pes planus.  

Given the evidence of record, the Board finds that a disability rating greater than 10 percent for the Veteran's bilateral pes planus is not warranted.  As above, a 20 percent evaluation under Diagnostic Code 5276 requires severe unilateral acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The July 2008 VA examination shows no deformity, no swelling, and no callosities.  While there is pain on manipulation and use of the feet, the July 2008 VA examiner did not characterize the pain as severe or accentuated and there is no indication of swelling or callosities.  By the preponderance of the evidence, the manifestations of the Veteran's bilateral pes planus are not comparable to severe flatfeet.  Rather, the medical evidence of record suggests no more than mild to moderate pes planus.  Therefore, overall, the disability picture presented does not approximate the criteria for a higher rating under Diagnostic Code 5276.  In making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to C.F.R. §§ 4.40 and 4.45, and to DeLuca, 8 Vet. App. at 206-7.  But the July 2008 VA examination report is negative for these findings.  

The Board has also considered whether the Veteran's bilateral pes planus would warrant a higher evaluation under other diagnostic codes pertaining to the feet.  However, he does not have claw foot, malunion or nonunion of the tarsal or metatarsal bones, and the findings do not approximate a moderately severe foot injury as to warrant an increased evaluation under Diagnostic Codes 5276, 5278, 5283, or 5284.

Extraschedular Consideration

The record shows that the Veteran is not currently employed due, in part, to his service-connected disorders.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b) (1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected disorders.  The competent medical evidence of record shows that his lumbar and cervical strains are primarily manifested by pain, tenderness and limitation of motion and the bilateral pes planus is primarily manifested by some tenderness and painful motion.  The applicable diagnostic codes used to rate the Veteran's lumber/cervical strains provide for ratings based on limitation of motion.  Furthermore, the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  The applicable diagnostic codes used to rate the Veteran's bilateral pes planus provide for ratings based on pain on manipulation and use of the feet.  The effects of the Veteran's lumbar/cervical strains and bilateral pes planus have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 

  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [Diagnostic Codes]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in December 2007 and October 2008 letters and the claim was readjudicated in a February 2009 statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The appeal seeking to reopen a claim of service connection for obstructive sleep apnea is denied.

A disability rating greater than 40 percent for lumbosacral strain with degenerative disc disease is denied.

A disability rating greater than 10 percent for cervical strain is denied.
	
A disability rating greater than 10 percent for bilateral pes planus is denied.



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


